Case 1:21-mc-00156-LEK-WRP Document 1 Filed 04/13/21 Page 1 of 5   PageID #: 1




 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

 Attorney for Owners/Requestors
 Fallen Productions, Inc.
 Millennium Funding, Inc.
 Outpost Productions, Inc.
 Bodyguard Productions, Inc.
 Hunter Killer Productions, LLC
 Voltage Holdings, LLC
 Millennium Media, Inc
 211 Productions, Inc.


                      UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


  In re Subpoena to                  )    Case No.: 1:21-mc-156
                                     )    (Copyright)
  Hawaiian Telecom, Inc.             )
                                     )    APPLICATION FOR 512(h)
                                     )    SUBPOENA
                                     )
                                     )
                                     )

                       APPLICATION FOR 512(h) SUBPOENA


 TO: CLERK OF THE ABOVE-ENTITLED COURT:




                                     1
 20-023J
Case 1:21-mc-00156-LEK-WRP Document 1 Filed 04/13/21 Page 2 of 5                           PageID #: 2




         Pursuant to 17 USC 512(h) (hereafter: “512(h)”), Fallen Productions, Inc.,

 Millennium Funding, Inc., Outpost Productions, Inc., Bodyguard Productions, Inc.,

 Hunter Killer Productions, LLC, Voltage Holdings, LLC, Millennium Media, Inc,

 and 211 Productions, Inc. (collectively “Owner”) hereby apply for issuance of a

 subpoena to Hawaiian Telcom, Inc. (the service provider) to identify the alleged

 infringers of Owner’s Copyright protected motion pictures as listed in Exhibit “1”.

         512(h) provides the copyright owner with a mechanism to request a subpoena

 from this Court. Particularly, 512(h)(1) provides:

           (1) Request.—

         A copyright owner or a person authorized to act on the owner’s behalf may request the clerk

 of any United States district court to issue a subpoena to a service provider for identification of an

 alleged infringer in accordance with this subsection.

         As stated in the Declaration of Counsel, the undersigned represents the Owner

 of the Copyright protected subject matter.

         512(h)(2) provides:

         (2) Contents of request.—The request may be made by filing with the clerk—

         (A) a copy of a notification described in subsection (c)(3)(A);

         (B) a proposed subpoena; and

         (C) a sworn declaration to the effect that the purpose for which the subpoena is sought is to

 obtain the identity of an alleged infringer and that such information will only be used for the purpose

 of protecting rights under this title.



                                                   2
 20-023J
Case 1:21-mc-00156-LEK-WRP Document 1 Filed 04/13/21 Page 3 of 5                             PageID #: 3




         The undersigned provided a copy of the notification described in subsection

 (c)(3)(A) [See Exhibit “2”], a proposed subpoena and the sworn declaration.

         512(h)(3) provides:

         (3) Contents of subpoena.—

         The subpoena shall authorize and order the service provider receiving the notification and

 the subpoena to expeditiously disclose to the copyright owner or person authorized by the copyright

 owner information sufficient to identify the alleged infringer of the material described in the

 notification to the extent such information is available to the service provider.

         The proposed subpoena is in accordance with 512(h)(3).

         512(h)(4) provides:

         (4) Basis for granting subpoena.—

         If the notification filed satisfies the provisions of subsection (c)(3)(A), the proposed subpoena

 is in proper form, and the accompanying declaration is properly executed, the clerk shall

 expeditiously issue and sign the proposed subpoena and return it to the requester for delivery to the

 service provider.

         As the undersigned has provided the notification, the proposed subpoena in

 proper form, and the properly executed declaration, the clerk must issue and sign the

 proposed subpoena. 512(h)(4) provides that the Clerk, not a Judge should issue and

 sign the proposed subpoena.

         512(h)(6) provides that “…the procedure for issuance and delivery of the

 subpoena…shall be governed to the greatest extent practicable by those provisions of

 the Federal Rules of Civil Procedure governing the issuance, service, and
                                                    3
 20-023J
Case 1:21-mc-00156-LEK-WRP Document 1 Filed 04/13/21 Page 4 of 5              PageID #: 4




 enforcement of a subpoena duces tecum”. That is, 512(h)(6) provides that the

 procedures for the Rule 45 subpoena shall govern. The proposed subpoena is a Rule

 45 subpoena.

       The DC Circuit has determined that a subpoena under 512(h) “may be issued

 only to an ISP engaged in storing on its servers material that is infringing or the

 subject of infringing activity.” Recording Indus. Ass’n of Am., Inc. v. Verizon Internet

 Servs., Inc., 351 F.3d 1229, 1233 (D.C. Cir. 2003). The Eighth Circuit adopted the

 reasoning of the DC Circuit and concluded that 512(h) only applies to ISPs that

 directly store, cache, or provide links to infringing material. See In re Charter

 Communications, Inc., 393 F.3d 771, 776-77 (8th Cir. 2005). Both of these decisions

 turned on the conclusion that the notification described in subsection (c)(3)(A) could

 not be applied to an ISP that acts as a conduit. The Ninth Circuit has not yet concluded

 whether 512(h) applies to ISPs that function as a conduit for infringing material.

 However, the Fourth Circuit recently concluded that notifications similar to those

 described in subsection (c)(3)(A) were sufficient to trigger an ISP’s loss of the

 DMCA safe harbor. See BMG Rights Mgmt. (US) LLC v. Cox Commc'ns, Inc., 881

 F.3d 293, 300 (4th Cir. 2018). Accordingly, Owner respectfully submits that the

 Ninth Circuit would likely conclude that 512(h) does also apply to ISPs that directly

 store, cache, or provide links to infringing material.




                                            4
 20-023J
Case 1:21-mc-00156-LEK-WRP Document 1 Filed 04/13/21 Page 5 of 5          PageID #: 5




       For these reasons, the undersigned request that the Clerk of the Court

 expeditiously issue and sign the proposed subpoena and return it to the undersigned

 via ECF to be served on the service provider Hawaiian Telcom, Inc.



       DATED: Kailua-Kona, Hawaii, April 13, 2021.



                                CULPEPPER IP, LLLC


                                /s/ Kerry S. Culpepper
                                Kerry S. Culpepper

                                Attorney for Owners/Requestors




                                         5
 20-023J
